Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2020 has been entered.

Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 7/22/2020 has been considered.
Claims 1, 12-13 are amended. Claims 1-13 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 12-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an 
	Step 1: Yes
-	Claim 12 is drawn to a method, and claim 13 is drawn to a non-transitory computer-readable storage media. These are a process category, machine category, and manufacture category respectively, which are statutory categories of invention. Thus, claims fall in one three of the four statutory categories of invention.
	Step 2A Prong One: Yes 
	Independent claims 12, and 13 substantially recite the limitations:

a selected consumable item configured to be removably installed in a first selected instrument of the plurality of instruments, 
the selected consumable item used by the first selected instrument to perform tests specified by the laboratory management system, 
the first selected instrument partially depleting the selected consumable item, forming a partially depleted selected consumable item; 
the first selected instrument configured to update status and usage information regarding the selected consumable item; 
consumables database is accessible and sharable by the plurality of instruments, wherein the partially depleted selected consumable item is moved from the first selected instrument to a second selected instrument, such that the second selected instrument of the plurality of instruments performs tests using the partially depleted selected consumable item, based on the corresponding updated status and usage information.

	Claims 12 and 13 are directed to a judicial exception (i.e., an abstract idea) without significantly more. The identified limitations above are direct to a series of steps (e.g., underlined steps above) for managing laboratory instruments. These steps includes concepts of managing personal behavior or relationships or interactions between people, which are considered “Certain Methods Of Organizing Human Activity”.	 
	Other than reciting nothing in the claim element precludes the step from practically being performed in the human mind or a human using a pen and paper. For example, the limitation “updating and storing status and usage information” in the context of these claims encompasses a human manually (e.g., using a pen and paper) performing those steps.
	Additionally, the claimed concepts of handling and coordinating allocation request is a process of managing relationships or interactions between people, (e.g., “Certain Methods Of Organizing Human Activity”). For example, the limitations “providing a software or removably installing item, coupling database” in the context of these claims encompasses interactions between two people: a person verbally instructing another person to coordinate with the instrument to perform tests.	Accordingly, the limitations of claims 12 and 13 recite an abstract idea.
Step 2A Prong Two: No
	Claims 12 and 13 recites the additional elements:“a processor” and “middleware software”, “communication network”,	

Accordingly, these additional elements do not integrate the identified abstract idea above into a practical application because “adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)” is not a indicative of integration into a practical application. For example, the above additional elements are recited at a high-level of generality (i.e., generic computer components performing generic computer functions of the steps listed above to automate and facilitate the process of testing) such that they amount to no more than mere instructions to implement the identified abstract idea on a computer. Additionally, they do not impose any meaningful limits on practicing the abstract idea. The claims are thus directed to an abstract idea. 
Step 2B: No
The additional elements listed above as generically claimed, are further considered recognized by the courts as performing well-understood, routine, and conventional functions. Additionally, the examiner notes that applicant’s originally-filed specification does not go into any details about any special features relating to the claimed device  (e.g. ¶238 “The computer 100 includes a processor 110 in communication with a computer readable memory medium 120. Computer readable memory medium 120 is any medium which can be used to store information which can .”). Thereby the claimed processor, and non-transitory computer-readable storage media, are generic and well-known in the industry. 
Further,  see MPEP 2106.05(f), “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);”.
 See MPEP 2106.05(d), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack et al. (U.S. Patent Publication No. 2019/0107548), in view of Showalter et al. (U.S. Patent Publication No. 2005/0159982)

Regarding claims 1, 12-13, Bohnsack teaches a system for sharing consumable items in a laboratory management system, the system for sharing comprising: a middleware software component controlled by a processor, [87-90];

a selected consumable item configured to be removably installed in a first selected instrument of the plurality of instruments, the selected consumable item used by the first selected instrument to perform tests specified by the laboratory management system, the first selected instrument configured to update status and usage information regarding the selected consumable item; (the Best Practices submodule enables the user to select and view or select and edit information regarding optimal pipette and ALHS configurations, components and usage, [38], Usage of tips and calibration reagent is monitored in real-time and restocked as needed, [108]. updating a database of information including information associated with an inventory of new and used liquid handlers, [34]).
the processor configured to store the update status and usage information in the consumables database corresponding to the consumable item; and wherein the consumables database is accessible and sharable by the plurality of instruments, (transmitting and receiving information to and from the one or more liquid handlers and the database associated with operation of the one or more liquid handlers, [34-35];
Bohnsack substantially discloses the claimed invention, however, does not explicitly disclose:
240 operable by the computing system 100 and configured through programming to enable liquid handler to liquid handler exchanges, most suitable tip determination and scale-up assistance. The inventory management module 210 includes a physical asset tracking and utilization submodule 250 and a reagents and consumables submodule [32].
However, Showalter teaches the other information may include a bar code with an identifier uniquely identifying said element. The element may be a reagent and the method may also include: encoding said label with other information regarding amounts of said reagent used in connection with laboratory processing, [13], track the amount of the reagents. A host having ownership of the data element associated with one or more reagents may update the recorded amounts of each of the reagents, [275], 
a problem with a first instrument may occur and the new set of reagents may be moved from the first instrument to a second working instrument connected to another host. In this example, the reagents may physically be moved to the second host and the second host may request and obtain ownership of the new set of reagents. While in use by the first instrument, the first host accordingly updates any associated amounts of the associated data element for the new set of reagents. While in use by the second 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method as disclosed by Bohnsack to include the system as taught by Showalter in order to maximize the timeliness, reliability and accuracy of the sample analysis, condition diagnosis and dissemination of information, (Fauzzi, [0011]).

Regarding claims 2-3, 5-6, Bohnsack teaches the consumable item is a reagent kit or reagent pack, [7, 32], consumables database is part of the middleware software component, [34, 77, 87-90],  the status and usage information includes an identity of the consumable item [331], number of total tests corresponding to the consumable item and the number of tests remaining in the consumable item [48], quality control information relating to the consumable item, and calibration information relating to the consumable item, [85, 88], the status and usage information change dynamically over time as the selected instrument conducts tests, [38, 87, 146, 23-24]. Bohnsack does not explicitly teach, however, Showalter teaches shelf-life expiration of the consumable item [100, 313], remaining lifetime of the consumable item since initial opening of the consumable item [313].

Regarding claim 4, Bohnsack teaches cloud-based database separate and apart from software, [276].

claim 7, Bohnsack teaches the plurality of instruments are operatively coupled to the middleware software component by an HL7 or an ASTM communication network, ASTM, [47].

Regarding claim 8, Bohnsack teaches ASTM communication networks and legacy instruments, [47].

Regarding claim 9, Bohnsack teaches instrument of the plurality of instruments is operatively coupled to the middleware software component by a communication network using a custom network protocol, [90].

Regarding claim 10, Bohnsack teaches processor stores the status and usage information regarding the consumable item in the consumables database via the communication network using the custom network protocol, [90].  

Regarding claim 11, Showalter teaches partially depleted consumable item is removed from a first instrument and installed on a second instrument and wherein the second instrument obtains corresponding status and usage information regarding the partially depleted consumable item from the consumables database, and performs further tests using the partially used consumable item, [277-291].


	Response to Arguments

Applicant did not submit an argument pointing out disagreements with the examiner’s contentions with respect to the rejection set forth under 35 USC 101.  Newly filed amendments did not overcome the current rejection and the Examiner reiterates response from the previous Office Action.

Applicant’s arguments with respect to 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILENA RACIC/Patent Examiner, Art Unit 3627


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627